            Case 4:18-cr-00285-JM Document 46 Filed 05/06/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

V.                                       4:18CR00285 JM

DANA LEWIS
AKA DANA HARRIS
                                               ORDER

        Pending is the Defendant’s motion for order transferring him from the custody of the State of

Arkansas to the custody of the United States Marshal Service. The Court has thoroughly reviewed

the record in this case.

        First, Plaintiff is without standing to make this argument. “The defendant is subject to two

lawful sentences of imprisonment, one by the United States and one by a state. The exercise of

jurisdiction over him is solely a question to be determined between those two sovereignties, and is

not subject to attack by the prisoner.” United States v. McCrary, 220 F.3d 868, 870 (8th Cir. 2000).

        Second, this Court expressly sentenced the Defendant to serve his federal term of

imprisonment consecutively to the yet-to-be-imposed sentence in Pulaski County, Arkansas criminal

case number 60CR17-4479. See United States v. Mayotte, 249 F.3d 797 (8th Cir. 2001) (“[T]he

authority to impose such a federal sentence to be served consecutively to a yet-to-be-imposed state

sentence falls within the broad discretion granted to the court.”). The Defendant is currently serving

the sentence imposed in 60CR17-4479 and, once he is finished, he will begin his federal sentence as

ordered by this Court. A hearing is unnecessary in this matter.

        Defendant’s motion (ECF No. 42) is DENIED.

        IT IS SO ORDERED this 6th day of May, 2021.

                                                                  _____________________________
                                                                  James M. Moody Jr.
                                                                  United States District Judge
